Citation Nr: 1008359	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  05-12 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include posttraumatic stress disorder (PTSD) 
and depression.

2.  Entitlement to service connection for fibromyalgia.


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for a psychiatric disability and 
fibromyalgia.  In January 2007, the Board remanded those 
claims for additional development.  Additionally, the Board 
reopened and remanded a previously denied claim of service 
connection for peripheral neuropathy.  However, that claim 
was granted in a November 2009 rating decision and is no 
longer on appeal.

At the outset, the Board recognizes that, while the RO framed 
the first issue on appeal as entitlement to service 
connection for PTSD, a review of the record indicates that 
the Veteran has also been diagnosed with depression.  Claims 
for service connection for PTSD encompass claims for service 
connection for all psychiatric disabilities that are 
reasonably raised by the record.  Clemons v. Shinseki, 23 
Vet. App. 1 (2009).  Accordingly, the Board finds that the 
Veteran's claim is most appropriately characterized as 
reflected on the title page of this decision.


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran 
served in combat and that he has a diagnosis of PTSD in 
conformance with the standards of DSM-IV that is based on 
reported stressors consistent with the circumstances, 
conditions, and hardships of his service.

2.  The preponderance of the evidence of record is at least 
in equipoise as to whether the Veteran's currently diagnosed 
depression is related to his period of active service.

3.  The preponderance of the evidence does not demonstrate 
that the Veteran has a current diagnosis of fibromyalgia that 
is related to his active service or to any incident therein.




CONCLUSIONS OF LAW

1.  The criteria for service connection for a psychiatric 
disability, to include PTSD and depression, have been met.  
38 U.S.C.A. §§ 1110, 1132, 1153 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.306 (2009).

2.  The criteria for service connection for fibromyalgia have 
not been met.  38 U.S.C.A. §§ 1110, 1132, 1153 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2009).  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2009).  

Service connection may also be granted for a disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).  Service 
connection may also be established for certain chronic 
diseases, including psychoses, which are manifested to a 
compensable degree within a presumptive period following 
separation from service.  38 C.F.R. §§ 3.307, 3.309.  The 
Veteran's fibromyalgia and chronic fatigue syndrome, however, 
are not conditions subject to presumptive service connection.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107 (West 2009); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Here, the Veteran asserts that service connection is 
warranted for a psychiatric disability and fibromyalgia.  
Those claims will be examined in turn.

Psychiatric Disability, to include PTSD and Major Depressive 
Episode

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247 (1999).  

VA considers diagnoses of mental disorders in accordance with 
the American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (1994) 
(DSM-IV).  The DSM-IV criteria for a diagnosis of PTSD 
include:  A) exposure to a traumatic event; B) the traumatic 
event is persistently experienced in one or more ways; C) 
persistent avoidance of stimuli associated with the trauma 
and numbing of general responsiveness is indicated by at 
least three of seven symptoms; D) persistent symptoms of 
increased arousal are reflected by at least two of five 
symptoms; E) the duration of the disturbance must be more 
than one month; and F) the disturbance causes clinically 
significant distress or impairment in social, occupational, 
or other important areas of functioning.

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2009).

When the evidence does not establish that a Veteran is a 
combat Veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429 (1995); Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); 
Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997);  Guimond v. 
Brown, 6 Vet. App. 69 (1993); Hensley v. Brown, 5 Vet. App. 
155 (1993).  In determining whether documents submitted by a 
Veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  The Board is not required to 
accept an appellant's uncorroborated account of his active 
service experiences.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).

The Veteran in essence contends that while serving in Vietnam 
he was exposed to a variety of combat stressors that support 
a PTSD diagnosis.  

A review of the Veteran's service personnel records reveals 
that he served in the Army as an infantryman and was deployed 
to Vietnam from September 1969 to September 1970.  
Additionally, those records show that, in addition to the 
Vietnam Service Medal and two Overseas Bars, the Veteran 
received the Combat Infantry Badge, thus indicating that he 
engaged in combat with the enemy.  Accordingly, he Veteran's 
lay testimony alone may establish the occurrence of any 
claimed in-service stressor.  38 C.F.R. § 3.304(f).

The Veteran's service medical records, including his May 1968 
enlistment and January 1971 separation examinations, are 
negative for complaints or clinical findings of psychiatric 
problems.  

The first post-service evidence related to the Veteran's 
claim is a February 2002 VA psychiatric examination in which 
he reported that he had been exposed to a series of combat-
related stressors in Vietnam, including a Viet Cong attack on 
the fire base where he was stationed that resulted in 
numerous casualties, the discovery of a mass grave site, and 
participation in an effort to rescue a helicopter carrying 
wounded soldiers that was shot down by the enemy.  He stated 
that, shortly after returning from Vietnam, he had 
experienced a "sensation at night of being unable to move," 
which he related to the limited mobility he experienced in 
combat.  The Veteran added that, although this sensation had 
"basically disappeared" for many years, it had recently 
returned, and that he was also currently experiencing a 
"sensation of being tired" all the time.  The Veteran did 
not report any other psychiatric symptoms.  Nor did he 
indicate that he had ever sought treatment for any 
psychiatric problems.

On mental status examination, the Veteran displayed an 
"adequate" affect and a calm mood, and was oriented to 
person, place, and time.  He appeared alert and "in full 
contact with reality."  He did not demonstrate any abnormal 
tremors, tics, or mannerisms.  Nor did he show any signs of 
cognitive or emotional impairment.  Based on the results of 
the examination, the VA examiner determined that the Veteran 
did not meet the diagnostic criteria for any specific mental 
disorder and assigned him a Global Assessment of Functioning 
(GAF) score of 80.  No rationale was provided for that 
assessment.

The Veteran submitted an April 2003 written statement 
challenging the VA examiner's findings and elaborating on his 
combat-related stressors.  Specifically, he described an 
incident in which he accidentally strayed from a fox hole in 
Vietnam and some of his fellow soldiers "threw hand grenades 
past [him]" and set off a claymore mine in his direction.  
The Veteran added that only the intervention of an 
experienced squadron member saved him from getting fired on 
by M-16s and, presumably, dying that day.  Additionally, the 
Veteran reported that from October to December 1969, he was 
involved in heavy fighting, during which he endured many 
sleepless nights, was constantly on alert, and witnessed 
helicopter crashes and rocket, mortar, and grenade attacks.  
The Veteran also stated that he was present during the 
invasion of Cambodia in May 1970 and narrowly missed boarding 
a helicopter at that time that crashed, killing all the 
passengers and crew.

Thereafter, the Veteran submitted private medical records in 
support of his claim, including a March 2003 statement from 
his longtime treating physician who indicated that the 
Veteran's complaints of headaches, sore throat, and 
generalized fatigue since his period of active service were 
consistent with a diagnosis of fibromyalgia and that it was 
"also evident that a chronic depression (and/or associated 
with [PTSD]) ha[d] been masquerarading under all [his] 
syndromes and need[ed] further evaluation."  

The Veteran also submitted a report of an April 2005 private 
psychiatric evaluation in which he complained of anxiety, 
hyperalertness, irritability, insomnia, poor impulse control, 
depression, nightmares, and constant fatigue.  Additionally, 
the Veteran stated that he had recurrent flashbacks in which 
he "reliv[ed] traumatic incidents experienced while in the 
Army," was unable to concentrate, and felt that "his 
personality ha[d] changed dramatically" as a result of his 
combat-related stressors.  The Veteran further stated that he 
spent the majority of his time "at home restless and 
distressed," adding that he "hardly [went] out" and did 
not socialize.

Mental status examination revealed a depressed affect and an 
anxious mood.  While the Veteran was oriented to person and 
place and displayed a fair grasp of general information, he 
had difficulty remembering dates and "significant 
information."  His recent and long-term memory was fair, but 
his immediate and short-term recall was poor.  His judgment 
was logical, but his concentration was poor and he "seemed 
easily distracted."  Additionally, while the Veteran denied 
episodes of auditory or visual hallucinations and suicidal 
ideations, he admitted feelings of worthlessness and low 
self-esteem.  Based on the results of the examination, the 
private psychiatrist diagnosed the Veteran with late-onset 
PTSD and opined that disorder was "directly related to the 
traumatic incidents suffered while in the Army."   

The record indicates that, since the April 2005 evaluation, 
the Veteran has returned to the private psychiatrist for 
treatment for PTSD and related symptoms.  He has also been 
diagnosed with and treated for depressive disorder, not 
otherwise specified, and alcohol abuse.  

The Veteran underwent a second VA examination in November 
2005 in which he reported a history of depression, memory 
problems, and fatigue, but indicated that he was not 
currently depressed or anxious.  Additionally, he stated that 
he had recently retired from his job as a postal worker, but 
denied that he had done so on account of PTSD or other mental 
health problems.  Mental status examination was negative for 
any cognitive, emotional, or behavioral abnormalities.  The 
Veteran denied any history of suicidal or homicidal 
ideations.  Nor did he report any hallucinations or other 
mental impairment.  Based on the results of the examination, 
the VA examiner assigned the Veteran a GAF score of 80 and 
determined that he did not meet the diagnostic criteria for 
PTSD and displayed no other "neuropsychiatric condition that 
could be considered due to, caused by, the result of, or 
secondary to his military service."  Significantly, however, 
the VA examiner did not provide a rationale for that opinion.  
Additionally, while that examiner indicated that he had 
reviewed the claims folder, he did not address the April 2005 
private psychiatrist's findings, most notably her opinion 
that the Veteran had PTSD that was directly related to his 
combat-related stressors.  

Pursuant to the Board's January 2007 remand, the Veteran was 
afforded a third VA examination in September 2009 in which he 
recounted his combat-related stressors.  He stated that, 
since his return from Vietnam, he had experienced flashbacks 
and nightmares about the war that caused him to "get up 
sweating at night."  He also reported a history of chronic 
fatigue, depression, and withdrawal tendencies manifested by 
a "severe unwillingness to go out."  On mental status 
examination, the Veteran displayed memory problems, but did 
not demonstrate any other psychiatric problems or signs of 
impairment.  

Based on the results of the examination and a review of the 
claims folder, the September 2009 VA examiner concurred with 
the findings of the February 2002 and November 2005 examiners 
that the Veteran did not have a current psychiatric 
disability.  In so doing, the September 2009 VA examiner 
acknowledged the prior diagnosis of depressive disorder, but 
did not attempt to reconcile it with his own clinical 
findings of a lack of any disability.  Additionally, the 
September 2009 examiner noted that the Veteran had been 
diagnosed with PTSD by the April 2005 private psychiatrist.  
However, that examiner opined that diagnosis was "not 
substantiated adequately with the DSM-IV criteria" because 
it did not state the specific traumatic experiences from the 
Army that triggered the Veteran's PTSD and did not "clearly 
state to the criteria (one or more reexperiencing symptoms, 
three avoidance and three hyperarousal symptoms as required 
by current DSM-IV criteria.)"

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Greater weight 
may be placed on one physician's opinion over another 
depending on factors such as reasoning employed by the 
physicians and whether or not and the extent to which they 
reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative 
value of a medical opinion is generally based on the scope of 
the examination or review, as well as the relative merits of 
the expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).

The Board finds that the March 2003 and April 2005 opinions 
set forth by the Veteran's private treating physician and 
psychiatrist, respectively indicating that the Veteran had 
suffered from chronic depression since his period of active 
service and that he met the diagnostic criteria for PTSD 
based on combat-related stressors experienced in Vietnam, are 
more probative and persuasive than the February 2002, 
November 2005, and September 2009 VA examiners' findings that 
the Veteran did not have PTSD or any other psychiatric 
disability.  The March 2003 and April 2005 opinions were 
based on the examiners' thorough and detailed examination of 
Veteran and supported by a rationale.  Prejean v. West, 13 
Vet. App. 444 (2000) (factors for assessing the probative 
value of a medical opinion include the physician's access to 
the claims folder and the Veteran's history, and the 
thoroughness and detail of the opinion).  Additionally, the 
Board considers it significant that each opinion was rendered 
by a medical professional who had treated the Veteran 
extensively for PTSD, depression, and related metal health 
problems.  That adds to the probative value of their 
opinions.  38 C.F.R. § 3.304(b)(1).  

In contrast, the February 2002 and November 2005 VA examiners 
who determined that the Veteran did not have a current 
psychiatric disability did not provide a rationale for that 
finding.  If the examiner does not provide a rationale for 
the opinion, that weighs against the probative value of the 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  Moreover, 
neither the February 2002 nor the November 2005 VA examiner 
considered the evidence of record showing that the Veteran 
had been diagnosed with major depressive disorder and PTSD 
and that those conditions had been clinically related to his 
period of active service.  Instead, those VA examiners appear 
to have based their determinations regarding the Veteran's 
mental health status on his own unsubstantiated statements 
indicating he was not depressed or anxious and his lack of 
some reported symptoms at the times he was examined.  Thus, 
those VA examiners' findings are no more probative than the 
facts alleged by the Veteran himself.  Swann v. Brown, 5 Vet. 
App. 229 (1993). 

The Board recognizes that the September 2009 VA examiner did 
indicate that he had reviewed the Veteran's claim folder and 
acknowledged the prior diagnosis of depression.  
Nevertheless, the Board finds that that VA examiner's opinion 
is also not supported by an adequate rationale as he did not 
reconcile the prior depression diagnosis with his own finding 
of a lack of any psychiatric disorder.  That weighs against 
the probative value of that opinion.  Sklar v. Brown, 5 Vet. 
App. 140 (1993).  

Additionally, the Board acknowledges that the September 2009 
VA examiner addressed the PTSD diagnosis rendered by the 
April 2005 private psychiatrist and concluded that this 
diagnosis was inadequate because it did not state the 
specific in-service stressors on which it was predicated or 
otherwise conform to the DSM-IV criteria.  However, while 
cognizant that the April 2005 private psychiatrist's report 
did not expressly cite the DSM-IV criteria, the Board 
nonetheless observes that her clinical findings support a 
diagnosis of PTSD under those criteria.  

The April 2005 private psychiatrist noted that the Veteran 
repeatedly "relived traumatic incidents experienced while" 
in Vietnam, thereby meeting criteria A and B under the DSM-IV 
(i.e., exposure to a traumatic event and persistent 
reexperiencing of that traumatic event).  Additionally, the 
private psychiatrist noted that the Veteran experienced 
anxiety, hyperalertness, irritability, poor impulse control, 
insomnia, flashbacks, depression, fatigue, memory loss, and 
difficulty concentrating, and demonstrated withdrawal 
tendencies manifested by an unwillingness to leave his house 
or socialize.  Those findings collectively meet the criteria 
covered by C) persistent avoidance of stimuli associated with 
the trauma and numbing of general responsiveness is indicated 
by at least three of seven symptoms, and D) persistent 
symptoms of increased arousal are reflected by at least two 
of five symptoms, in accordance with DSM-IV.  Additionally, 
while the private psychiatrist declined to comment on how 
long the Veteran's PTSD symptoms had persisted, the fact that 
he had a prior diagnosis of depression dating back to March 
2003 and has continued to seek treatment for PTSD and related 
problems on an ongoing basis seems to indicate that he meets 
criterion E under DSM-IV (i.e., the duration of the 
disturbance must be more than one month).  Finally, the 
private psychiatrist's finding that the Veteran seldom left 
the house and felt that his entire personality had changed 
dramatically as a result of his PTSD satisfies the final DSM-
IV criterion (i.e., that the disturbance causes clinically 
significant distress or impairment in social, occupational, 
or other important areas of functioning).  Accordingly, the 
Board finds that the private psychiatrist's report contains a 
diagnosis of PTSD that conforms to the DSM IV criteria, 
despite that the recitation of symptomatology was not 
delivered in the framework of the DSM-IV criteria.  
Nevertheless, symptoms substantiating the diagnosis pursuant 
to DSM-IV were demonstrated at that examination.

After a careful review of the evidence, the Board finds that 
the Veteran's service and post-service medical records and, 
in particular, the positive nexus opinions provided by the 
March 2003 private treating physician and the April 2005 
private psychiatrist, demonstrate that the Veteran currently 
suffers from a psychiatric disability that is related to his 
period of active service.  The March 2003 private treating 
physician opined that the Veteran's depression had persisted 
since his period of active service.  Moreover, the April 2005 
private psychiatrist expressly determined that the Veteran's 
symptoms were consistent with a diagnosis of PTSD, which, for 
the reasons noted above, was in conformance with DSM-IV 
criteria.  

Additionally, the Veteran's service records clearly indicate 
that he served in combat in Vietnam.  His reported stressors, 
including exposure to enemy and friendly fire and mortar, 
rocket, and grenade attacks, the discovery of a mass grave 
site, participation in rescue efforts involving many 
casualties, and the witnessing of a helicopter crash, are 
consistent with the circumstances, conditions, or hardships 
of his combat service.  A combat-decorated Veteran's lay 
statements alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).  Finally, the 
Board observes that the April 2005 private psychiatrist 
expressly related the Veteran's current PTSD symptoms to the 
traumatic events he experienced in Vietnam.  

In sum, the Board finds that the competent evidence of record 
consists of a diagnosis of PTSD in conformance with DSM IV, 
credible supporting statements establishing the occurrence of 
combat-related stressors, and a link, established by the 
April 2005 private psychiatrist, between the current 
symptomatology and the verified in-service stressors.  Thus, 
the criteria for service connection for PTSD have been met.  
Moreover, the evidence of record is at least in equipoise as 
to whether the Veteran's currently diagnosed depression had 
its onset in service.  The Veteran is entitled to the benefit 
of the doubt when there is an approximate balance of positive 
and negative evidence.  Where the evidence supports the claim 
or is in relative equipoise, the appellant prevails.  38 
U.S.C.A. 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Accordingly, the Board finds that service connection 
for a psychiatric disability, to include PTSD and depression, 
is warranted.

Fibromyalgia

The Veteran contends that since his period of active service 
he has experienced symptoms, including chronic fatigue, 
headaches, pain and numbness in his upper and lower 
extremities, concentration problems, and depression, which 
support a diagnosis of fibromyalgia and that he is therefore 
entitled to service connection for that disorder.

The service medical records reflect several instances in 
which the Veteran sought treatment for headaches, throat 
soreness, and nasal congestion, which were found to be 
symptoms of a common cold or allergies.  His separation 
examination was negative for any complaints or clinical 
findings of fibromyalgia or related symptoms.  Consequently, 
the Board finds that the weight of the evidence demonstrates 
that chronicity in service is not established.  38 C.F.R. § 
3.303(b).  As chronicity in service has not been established, 
a showing of continuity of symptoms after discharge is 
required to support the Veteran's claim for service 
connection for fibromyalgia.  38 C.F.R. § 3.303(b).

The Veteran's post-service medical records reflect complaints 
of chronic headaches and fatigue beginning in 1976.  Those 
symptoms persisted throughout the 1980s, when he was 
diagnosed with chronic fatigue syndrome and chronic Epstein 
Barr syndrome.  Thereafter, the Veteran continued to seek 
periodic treatment for fatigue and difficulty concentrating.  
On the basis of those symptoms, he was diagnosed with 
fibromyalgia by a private treating physician in December 
2001.  

Two months later, in February 2002, the Veteran underwent a 
VA examination in which he reported a history of fatigue and 
joint problems since service, but acknowledged that he had 
never gone to sick call due to fibromyalgia during his period 
of active duty.  It was noted that the Veteran had recently 
received treatment for a torn rotator cuff and had also been 
diagnosed with degenerative joint disease of the cervical and 
lumbar spine, as well as fibromyalgia.  On physical 
examination, the Veteran was found to have no muscle spasms 
in his upper or lower extremities.  The examination also 
included a trigger test, which was negative for any tender 
points in the skeletal spine or the upper or lower 
extremities.  Based on those findings, the VA examiner 
concluded that the Veteran did not meet the diagnostic 
criteria for fibromyalgia.

The record thereafter shows that the Veteran's private 
physician submitted a March 2003 report indicating that he 
had treated the Veteran since March 1998 for various 
musculoskeletal symptoms and opined that those symptoms were 
now "being covered under the diagnosis of fibromyalgia."  
Significantly, however, the March 2003 private physician did 
not indicate that his diagnosis was based on a trigger test 
or otherwise provide a rationale for his clinical findings.  
Additionally, as noted in the discussion of the Veteran's 
psychiatric claim, the March 2003 private physician found 
evidence of a "chronic depression (and/or associated with 
PTSD) that had been masquerading under all this syndromes[s] 
and need[ed] further evaluation," adding that "it had not 
been addressed before and was the most common entity to be 
considered as a differential or concomitant diagnosis."

In accordance with the Board's remand, the Veteran was 
afforded a second VA examination in September 2009, which 
included a review of his claims folder.  The Veteran reported 
a history of unexplained fatigue, pain and numbness in his 
upper and lower extremities, headache, depression, and 
anxiety, which had persisted since service.  At that time, 
his complaints of fatigue and extremity numbness and pain 
were found to consistent with a diagnosis of peripheral 
neuropathy, for which the RO granted service connection in a 
November 2009 rating decision.  Significantly, however, the 
September 2009 VA examiner determined, after administering a 
trigger test, that the Veteran's reported symptoms were not 
consistent with a diagnosis of fibromyalgia.  As a rationale 
for that opinion, the VA examiner noted that the Veteran id 
not demonstrate "at least 11 of the 18 specified tender 
points suggested by the American College of Rheumatology to 
confirm the diagnosis" of fibromyalgia.  Additionally, the 
VA examiner determined that there was "no major disability 
cause[d] by easy fatigability" and that the Veteran's 
"current suspected fibromyalgia or disability characterized 
by easy fatigability and generalized body aches [was] not 
caused by or a result of the Veteran's in-service complaints 
of chronic headaches and sore throat."

The Board finds that the February 2002 and September 2009 VA 
examiners' opinions, collectively indicating that the Veteran 
did not meet the diagnostic criteria for fibromyalgia and 
that his complaints of easy fatigability, generalized body 
aches, and related physical and psychiatric symptoms were not 
related to his in-service treatment for chronic headaches and 
throat soreness, are more probative and persuasive than the 
March 2003 private physician's finding that those symptoms 
were all attributable to fibromyalgia that had existed since 
service.  The February 2002 and September 2009 opinions were 
based on the VA examiners' thorough and detailed examination 
of claims folder and supported by a rationale.  Prejean v. 
West, 13 Vet. App. 444 (2000) (factors for assessing the 
probative value of a medical opinion include the physician's 
access to the claims folder and the Veteran's history, and 
the thoroughness and detail of the opinion).  Both VA 
examiners expressly noted that their conclusions were based 
on the administration of trigger tests, which did not yield 
findings of tender points sufficient to support a diagnosis 
of fibromyalgia.  Additionally, the September 2009 VA 
examiner's opinion included analysis of pertinent medical 
literature from the American College of Rheumatology, which 
adds to the probative value of that opinion.  38 C.F.R. 
§ 3.304(b)(1).  Moreover, the Board considers it significant 
that the September 2009 examination directly addressed the 
issue on appeal and that the VA examiner's opinion is 
consistent with other competent evidence of record, including 
the Veteran's service medical records showing complaints of 
headaches and throat soreness, but no diagnoses of 
fibromyalgia or related conditions; the February 2002 VA 
examiner's finding that a diagnosis of fibromyalgia was not 
warranted; the Veteran's post-service treatment for chronic 
fatigue, headaches, concentration problems, depression, and 
pain and numbness in the upper and lower extremities; and his 
current diagnoses of depression and peripheral neuropathy, 
for which service connection has been established.  

In contrast, the March 2003 private physician did not 
indicate that his diagnosis of fibromyalgia was based on a 
trigger test.  Nor did that physician provide any other 
rationale to substantiate a diagnosis of fibromyalgia or to 
relate that condition to the Veteran's period of active 
service.  If the examiner does not provide a rationale for 
the opinion, that weighs against the probative value of the 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  
Additionally, the private physician did not indicate that he 
had reviewed the Veteran's service medical records or other 
pertinent evidence in the claims folder, which further limits 
the probative value of that examiner's opinion.

The Board finds that the evidence of record preponderates 
against a finding that the Veteran has a currently diagnosis 
of fibromyalgia and that his claim for service connection for 
that disorder must therefore be denied.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  The February 2002 and 
September 2009 VA examiners determined that the Veteran's 
reported symptoms did not support a diagnosis of 
fibromyalgia, and the Board has afforded those opinions great 
probative weight.  Symptoms alone, without a diagnosed or 
identifiable underlying malady or condition, do not 
constitute a disability.  Without a pathology to which such 
symptoms can be attributed, there is no basis upon which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999).  Even if the weight of the competent 
evidence showed that the Veteran had a current diagnosis of 
fibromyalgia, however, service connection would still not be 
warranted absent evidence showing that it is at least as 
likely as not that such condition was related to service.  38 
U.S.C.A. § 1110, 38 C.F.R. § 3.303.  That has not been shown 
here.  Indeed, the September 2009 VA examiner expressly 
determined that, while the Veteran's current symptoms did not 
support a diagnosis of fibromyalgia, even if they had, those 
symptoms were unrelated to the Veteran's in-service 
complaints of chronic headaches and throat soreness.  There 
are no other competent contrary medical opinions of record.  

Moreover, the Board considers it significant that many of the 
symptoms that the Veteran has attributed to fibromyalgia have 
been clinically found to overlap with the symptoms underlying 
his diagnoses of depression and peripheral neuropathy.  
Indeed, the March 2003 private examiner who diagnosed the 
Veteran with fibromyalgia opined that his underlying symptoms 
of generalized fatigue and headaches, which had existed since 
service, were also characteristic of depression, while the 
September 2009 VA examiner who diagnosed the Veteran with 
peripheral neuropathy based that diagnosis, at least in part, 
on his complaints of including fatigue and pain and numbness 
in the extremities.  The Veteran was granted service 
connection for peripheral neuropathy in November 2009 and the 
Board has found that service connection is also warranted to 
a psychiatric disability, to include depression.  
Accordingly, the Board finds that, although Veteran has 
attributed his symptoms of fatigue, depression, headaches, 
pain and numbness, to fibromyalgia, those symptoms are 
already contemplated in his awards of service connection for 
peripheral neuropathy and psychiatric disability.  To grant a 
separate award of service connection and compensate for the 
same symptomatology twice would therefore constitute 
impermissible pyramiding.  38 C.F.R. § 4.14 (2009).

The Board has considered the Veteran's contentions that he 
has fibromyalgia that arose in service.  However, as a 
layperson, the Veteran is not competent to give a medical 
opinion on diagnosis, causation, or aggravation of a medical 
condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen 
v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges 
that the Veteran is competent to give evidence about fatigue, 
pain and numbness in the extremities, depression, and related 
symptoms that he has experienced.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).  

Accordingly, the Board finds the weight of the evidence is 
against the Veteran's claim for service connection for 
fibromyalgia, and that claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in July 2004, a rating 
decision in September 2004, and a statement of the case in 
February 2005.  These documents discussed specific evidence, 
the particular legal requirements applicable to the Veteran's 
claim for service connection for fibromyalgia, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the November 2009 supplemental statement of 
the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to the Veteran's fibromyalgia claim.  Thus, the 
Board finds that VA has satisfied both the notice and duty to 
assist provisions of the law.




ORDER

Service connection for a psychiatric disability, to include 
PTSD and depression, is granted.

Service connection for fibromyalgia is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


